Name: Commission Regulation (EC) No 391/2008 of 30 April 2008 amending Regulation (EC) No 102/2007 adopting the specifications of the 2008 ad hoc module on the labour market situation of migrants and their immediate descendants (Text with EEA relevance)
 Type: Regulation
 Subject Matter: information technology and data processing;  migration;  labour market;  economic analysis
 Date Published: nan

 1.5.2008 EN Official Journal of the European Union L 117/15 COMMISSION REGULATION (EC) No 391/2008 of 30 April 2008 amending Regulation (EC) No 102/2007 adopting the specifications of the 2008 ad hoc module on the labour market situation of migrants and their immediate descendants (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 577/98 of 9 March 1998 on the organisation of a labour force sample survey in the Community (1), and in particular Article 4(2) thereof, Whereas: (1) For reasons of reliability and quality of the data to be provided, some variables described in the Annex to the Commission Regulation (EC) No 102/2007 (2) should be optional for Member States with a small sample size for migrants. Bulgaria and Romania are in this situation but were not Member States when this Regulation was proposed for adoption. (2) The measures provided for in this Regulation are in accordance with the opinion of the Statistical Programme Committee, HAS ADOPTED THIS REGULATION: Article 1 Article 2 of Regulation (EC) No 102/2007 is replaced by the following: Article 2 Columns 213, 214, 215, 216, 217, 218 and 219 of the Annex shall be optional for Bulgaria, the Czech Republic, Denmark, Estonia, Latvia, Lithuania, Hungary, Malta, Poland, Romania, Slovenia, Slovakia and Finland. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 April 2008. For the Commission JoaquÃ ­n ALMUNIA Member of the Commission (1) OJ L 77, 14.3.1998, p. 3. Regulation as last amended by Regulation (EC) No 1372/2007 of the European Parliament and of the Council (OJ L 315, 3.12.2007, p. 42). (2) OJ L 28, 3.2.2007, p. 3.